              Case 19-00242-RLM-11                      Doc 1       Filed 01/15/19          EOD 01/15/19 13:25:34                   Pg 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF INDIANA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rayco Machine & Engineering Group, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  970 Western Drive
                                  Indianapolis, IN 46241
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Marion                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-00242-RLM-11                           Doc 1    Filed 01/15/19              EOD 01/15/19 13:25:34                       Pg 2 of 13
Debtor    Rayco Machine & Engineering Group, Inc.                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 19-00242-RLM-11                       Doc 1       Filed 01/15/19             EOD 01/15/19 13:25:34                    Pg 3 of 13
Debtor   Rayco Machine & Engineering Group, Inc.                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 19-00242-RLM-11                     Doc 1         Filed 01/15/19            EOD 01/15/19 13:25:34                   Pg 4 of 13
Debtor    Rayco Machine & Engineering Group, Inc.                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 15, 2019
                                                  MM / DD / YYYY


                             X   /s/ Gregory A. Cox                                                       Gregory A. Cox
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Owner/President




18. Signature of attorney    X   /s/ David R. Krebs                                                        Date January 15, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David R. Krebs
                                 Printed name

                                 Hester Baker Krebs LLC
                                 Firm name

                                 One Indiana Square, Suite 1600
                                 211 N. Pennsylvania Street
                                 Indianapolis, IN 46204
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (317) 833-3030                Email address


                                 5521-49 IN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                 Case 19-00242-RLM-11                                Doc 1   Filed 01/15/19              EOD 01/15/19 13:25:34                           Pg 5 of 13


 Fill in this information to identify the case:
 Debtor name Rayco Machine & Engineering Group, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Internal Revenue                                                Tax obligations                                                                                          $63,812.66
 Service
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 Hardings                                                        Sub-Contractor                                                                                           $34,927.31
 Incorporated
 P.O. Box 608
 Buffalo, NY 14240
 EMC Precision II, LLC                                           Sub-Contractor                                                                                           $16,718.60
 P.O. Box 75681
 Cleveland, OH 44101
 Indiana Precision                                               Sub-Contractor                                                                                           $16,144.43
 Grinding
 3101 Bertha Street
 Indianapolis, IN
 46222
 Drake Plastics Ltd.                                             Supplier                                                                                                 $15,284.00
 Co.
 14869 Grant Road
 Cypress, TX 77429
 Connecta Corporation                                            Sub-Contractor                                                                                           $12,637.50
 3363 Boulevard Place
 P.O. Box 88241
 Indianapolis, IN
 46208
 Thyssenkrupp -                                                  Supplier                                                                                                 $10,688.80
 Copper and Brass
 Sales
 P.O. Box 2625
 Carol Stream, IL
 60132
 Speedway Steel                                                  Supplier                                                                                                   $9,744.09
 Industries, Inc.
 4251 N. Shadeland
 Avenue
 Indianapolis, IN
 46226

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-00242-RLM-11                                Doc 1     Filed 01/15/19            EOD 01/15/19 13:25:34                           Pg 6 of 13


 Debtor    Rayco Machine & Engineering Group, Inc.                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Momentive                                                       Supplier                                                                                                   $8,928.00
 Performance
 Materials Quartz
 12502 Collection
 Center Drive
 Chicago, IL 60693
 Mercer Machine                                                  Sub-Contractor                                                                                             $8,390.40
 Company, Inc.
 1421 S. Holt Road
 Indianapolis, IN
 46241
 Marion County                                                   Personal Property                                                                                          $8,000.00
 Treasurer                                                       Taxes
 1001 City-County
 Building
 200 E. Washington
 Street
 Indianapolis, IN
 46204
 H.C. Schumacher                                                 Sub-Contractor                                                                                             $7,770.00
 Machine Co., Inc.
 3619 S. Arlington
 Avenue
 Indianapolis, IN
 46203
 Castle Metal                                                    Supplier                                                                                                   $6,620.22
 P.O. Box 775477
 Chicago, IL
 60677-5477
 Chase Cardmember                                                Credit Card                                                                                                $5,200.00
 Service
 P.O. Box 94014
 Palatine, IL
 60094-4014
 Hi-Standard                                                     Sub-Contractor                                                                                             $4,100.92
 Machining Co.
 2621 Eaton Lane
 Racine, WI 53404
 Alro Steel Corporation                                          Supplier                                                                                                   $2,936.05
 24876 Network Place
 Chicago, IL
 60673-1248
 Gilday & Associates,                                            Legal Services                                                                                             $2,714.88
 P.C.
 One Indiana Square,
 Suite 2580
 Indianapolis, IN
 46204
 Dolen Tool Sales,                                               Supplier                                                                                                   $2,638.89
 Incorporated
 P.O. Box 294
 Greenwood, IN 46142


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-00242-RLM-11                                Doc 1   Filed 01/15/19              EOD 01/15/19 13:25:34                           Pg 7 of 13


 Debtor    Rayco Machine & Engineering Group, Inc.                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Edge Technologies                                               Sub-Contractor                                                                                             $2,623.00
 c/o Hydromat, Inc.
 11600 Adie Road
 St. Louis, MO 63043
 Earle M. Jorgensen                                              Supplier                                                                                                   $2,384.79
 Company
 P.O. Box 8538-622
 Philadelphia, PA
 19171-0622




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 19-00242-RLM-11                             Doc 1       Filed 01/15/19           EOD 01/15/19 13:25:34                       Pg 8 of 13

                                                               United States Bankruptcy Court
                                                                      Southern District of Indiana
 In re      Rayco Machine & Engineering Group, Inc.                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Gregory A. Cox
 1813 Eagle Trace Drive
 Greenwood, IN 46143


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Owner/President of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date January 15, 2019                                                       Signature /s/ Gregory A. Cox
                                                                                            Gregory A. Cox

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-00242-RLM-11                             Doc 1      Filed 01/15/19        EOD 01/15/19 13:25:34     Pg 9 of 13




                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
 In re      Rayco Machine & Engineering Group, Inc.                                                     Case No.
                                                                                  Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Owner/President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       January 15, 2019                                          /s/ Gregory A. Cox
                                                                       Gregory A. Cox/Owner/President
                                                                       Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
       Case 19-00242-RLM-11   Doc 1   Filed 01/15/19   EOD 01/15/19 13:25:34   Pg 10 of 13


   }
   b
   k
   1
   {
   C
   r
   e
   d
   i
   t
   o
   A
   s
   M
   a
   x




ABELL TOOL                       ALRO STEEL CORPORATION              AMERICAN ANODIZING CO.
P.O. BOX 1014                    24876 NETWORK PLACE                 6912 DEREK DRIVE
GREENWOOD, IN 46142              CHICAGO, IL 60673-1248              FORT WAYNE, IN 46803



AT&T                             AUTOMATED ELECTRONICS AND CONSULTING
                                                               CAD/CAMLLC
                                                                        TECHNOLOGIES, INC.
P.O. BOX 5080                    5868 E. 71ST STREET, #E121    P.O. BOX 320
CAROL STREAM, IL 60197-5080      INDIANAPOLIS, IN 46220        178 HERITAGE WAY
                                                               PENDLETON, IN 46064


CARBIDE CUTTING TOOLS            CASTLE METAL                        CHASE AUTO FINANCE
1225 BROOKVILLE WAY              P.O. BOX 775477                     P.O. BOX 901076
INDIANAPOLIS, IN 46239           CHICAGO, IL 60677-5477              FORT WORTH, TX 76101-2076



CHASE CARDMEMBER SERVICE         CIRCLE CITY HEAT TREATING           CITIZENS ENERGY GROUP
P.O. BOX 94014                   2243 MASSACHUSETTS AVENUE           P.O. BOX 7056
PALATINE, IL 60094-4014          INDIANAPOLIS, IN 46218-4341         INDIANAPOLIS, IN 46207



CNC ACCESSORIES                  COMCAST                             CONNECTA CORPORATION
22465 COVELLO STREET             PO BOX 7500                         3363 BOULEVARD PLACE
WEST HILLS, CA 91307             SOUTHEASTERN, PA 19398-7500         P.O. BOX 88241
                                                                     INDIANAPOLIS, IN 46208


CONNEXT FINANCIAL, LTD           CORPORATE NETWORK SERVICES          ANGELA M. COX
1625 W. FOUNTAINHEAD PKWY.       6330 E. 75TH STREET, SUITE 144      4157 LAKEWOOD COURT
TEMPE, AZ 85282                  INDIANAPOLIS, IN 46250              CLAYTON, IN 46118



GREGORY A. COX                   CUSTOM COATING, INC.                DOLEN TOOL SALES, INCORPOR
1813 EAGLE TRACE DRIVE           P.O. BOX 143                        P.O. BOX 294
GREENWOOD, IN 46143              AUBURN, IN 46706                    GREENWOOD, IN 46142



DRAKE PLASTICS LTD. CO.          EARLE M. JORGENSEN COMPANY          EDGE TECHNOLOGIES
14869 GRANT ROAD                 P.O. BOX 8538-622                   C/O HYDROMAT, INC.
CYPRESS, TX 77429                PHILADELPHIA, PA 19171-0622         11600 ADIE ROAD
                                                                     ST. LOUIS, MO 63043


EMC PRECISION II, LLC            FISHER UNITECH                      FORD MOTOR CREDIT
P.O. BOX 75681                   2983 SOLUTIONS CENTER               P.O. BOX 650575
CLEVELAND, OH 44101              CHICAGO, IL 60677-2009              DALLAS, TX 75265-0575
      Case 19-00242-RLM-11     Doc 1   Filed 01/15/19   EOD 01/15/19 13:25:34   Pg 11 of 13




FRANKE PLATING WORKS              GILDAY & ASSOCIATES, P.C.           H.C. SCHUMACHER MACHINE CIN
2109 E. WASHINGTON BLVD.          ONE INDIANA SQUARE, SUITE 2580      3619 S. ARLINGTON AVENUE
FORT WAYNE, IN 46803              INDIANAPOLIS, IN 46204              INDIANAPOLIS, IN 46203



HARDINGS INCORPORATED             HI-PERFORMANCE SUPERABRASIVES, INC.
                                                                  HI-STANDARD MACHINING CO.
P.O. BOX 608                      9133 PENDLETON PIKE, SUITE G    2621 EATON LANE
BUFFALO, NY 14240                 P.O. BOX 36471                  RACINE, WI 53404
                                  INDIANAPOLIS, IN 46236


INDIANA DEPARTMENT OF REVENUE     INDIANA DEPT. OF WORKFORCE DEVELOPMENT
                                                                 INDIANA PRECISION GRINDING
BANKRUPTCY SECTION, N-240         10 N. SENATE AVENUE            3101 BERTHA STREET
100 N. SENATE AVENUE              ROOM SE106                     INDIANAPOLIS, IN 46222
INDIANAPOLIS, IN 46204            INDIANAPOLIS, IN 46204-2277


INDIANAPOLIS POWER & LIGHT        INTERNAL REVENUE SERVICE            JPMORGAN CHASE BANK, N.A.
P. O. BOX 110                     P.O. BOX 7346                       1111 POLARIS PARKWAY
INDIANAPOLIS, IN 46206            PHILADELPHIA, PA 19101-7346         COLUMBUS, OH 43240-2050



JPMORGAN CHASE BANK, N.A.         LASER SCRIBE                        MARION COUNTY TREASURER
C/O QUARLES & BRADY, LLP          5740 ELMWOOD COURT                  1001 CITY-COUNTY BUILDING
135 N. PENNSYLVANIA STREET, SUITE INDIANAPOLIS,
                                  2400          IN 46203              200 E. WASHINGTON STREET
INDIANAPOLIS, IN 46204                                                INDIANAPOLIS, IN 46204


MCMASTER-CARR                     MERCER MACHINE COMPANY, INC.        MOMENTIVE PERFORMANCE MAQ
P.O. BOX 7690                     1421 S. HOLT ROAD                   12502 COLLECTION CENTER DRI
CHICAGO, IL 60680-7690            INDIANAPOLIS, IN 46241              CHICAGO, IL 60693



MORRELL'S ELECTRO PLATING, INC.   NITREX, INC.                        PROTECTION ONE
432 EUCLID AVENUE                 INDIANA OPERATION                   P.O. BOX 219044
COMPTON, CA 90222-3085            350 BLUE CHIP COURT                 KANSAS CITY, MO 64121-9044
                                  FRANKLIN, IN 46131


QMR, INC.                         QUICK TURN ANODIZING                RMEGI, LLC
8520 NEW FIELD CIRCLE             6973 S. US HWY 31                   970 WESTERN DRIVE
INDIANAPOLIS, IN 46231            EDINBURGH, IN 46124                 INDIANAPOLIS, IN 46241



SHEET METAL MODELS                SPEEDWAY STEEL INDUSTRIES, INC. STURM STEEL TREATING
2702 NATIONAL AVENUE              4251 N. SHADELAND AVENUE        1110 S. DREXEL AVENUE
INDIANAPOLIS, IN 46227            INDIANAPOLIS, IN 46226          INDIANAPOLIS, IN 46203
     Case 19-00242-RLM-11     Doc 1   Filed 01/15/19   EOD 01/15/19 13:25:34   Pg 12 of 13




THYSSENKRUPP - COPPER AND BRASS
                              TRANS-ACC,
                                SALES      INC.                      TW-METALS - INDIANAPOLIS
P.O. BOX 2625                 11167 DEERFIELD ROAD                   P.O. BOX 933014
CAROL STREAM, IL 60132        CINCINNATI, OH 45242                   ATLANTA, GA 31193-3014



WATERJET CUTTING OF INDIANA
10760 E. US HWY 136
INDIANAPOLIS, IN 46234
           Case 19-00242-RLM-11                             Doc 1      Filed 01/15/19         EOD 01/15/19 13:25:34        Pg 13 of 13




                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
 In re      Rayco Machine & Engineering Group, Inc.                                                      Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Rayco Machine & Engineering Group, Inc. in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 January 15, 2019                                                    /s/ David R. Krebs
 Date                                                                David R. Krebs
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Rayco Machine & Engineering Group, Inc.
                                                                     Hester Baker Krebs LLC
                                                                     One Indiana Square, Suite 1600
                                                                     211 N. Pennsylvania Street
                                                                     Indianapolis, IN 46204
                                                                     (317) 833-3030 Fax:(317) 833-3031




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
